SCHEB, Judge.
Appellant has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). While *1000we find no meritorious grounds for reversal of his convictions for escape, battery on a law enforcement officer, resisting arrest without violence, and trespass, a sentencing error requires us to remand this case for resentencing on one of the offenses.
Appellant was sentenced to seven years’ imprisonment on the battery of a law enforcement officer conviction. This is a third degree felony; thus, the sentence exceeds the statutory maximum of five years. See §§ 784.07 and 775.082(3)(d), Fla. Stat. (1985).
Consequently, we affirm appellant's convictions and other sentences and remand for resentencing for battery on a law enforcement officer.
DANAHY, C.J., and BOARDMAN, EDWARD F., (Ret.) J., concur.